DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1, 10 and 19 recite “generate design patterns associated with a software development project based on historical information at a task level;”, “validate the design patterns”, “decompose the design patterns into scenarios having a plurality of tasks;”, “survey the scenarios;”, “develop a plurality of estimate baselines based on past actual estimates and survey information;” and “develop an estimation model based on the plurality of estimate baselines;”.  The limitation of generate, validate, decompose, survey, develop and develop under their broadest reasonable interpretation, cover the performance of the limitation in the mind.  If a claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  Nothing in the claimed elements preclude these steps from practically being performed in the mind.  Therefore claims 1 recites an abstract idea.
	None of the additional elements integrate the judicial exception into a practical application.  The step of “provide feedback to the historical information of the estimation model based on actual task 
The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons as described above with respect to a practical application.  Therefore the claim is not patent eligible.

Claims 2, claims “wherein the task is a software design or development task”.  The additional element does not integrate the abstract idea into a practical application because it does impose any meaningful limits on practicing the abstract idea. See MPEP 2016.05(e).

Claim 3, claims “wherein the task is associated with a category and the design pattern generated corresponds to the task category”.  The additional element does not integrate the abstract idea into a practical application because it does impose any meaningful limits on practicing the abstract idea. See MPEP 2016.05(e).

Claim 4, claims “wherein the design patterns generated are selected from previously stored design patterns”.  The additional element does not integrate the abstract idea into a practical application because it does impose any meaningful limits on practicing the abstract idea. See MPEP 2016.05(e).

Claim 5, claims “wherein the identification of previously stored design patterns available for selection are identified based on the activity and task category”. The additional element does not integrate the abstract idea into a practical application because it does impose any meaningful limits on practicing the abstract idea. See MPEP 2016.05(e).

Claim 6, “wherein the survey identifies task complexity, design hours, and/or development testing hours”.  The additional element does not integrate the abstract idea into a practical application because it does impose any meaningful limits on practicing the abstract idea. See MPEP 2016.05(e).

Claim 7, claims “wherein the computer executable instructions further cause the processor to override the estimate at the task level”.  This limitation is nothing more than insignificant post solution activity (see MEPE 2106.05(g)).  The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Claim 8, claims “wherein the estimation model output comprises a plurality of activities and associated hours and cost of each respective activity”.  This limitation is nothing more than insignificant post solution activity (see MEPE 2106.05(g)).  The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Claim 9, claims “wherein the computer executable instructions further cause the processor to provide a comparable estimate having a plurality of different estimates based on different estimate models.”.  This limitation is nothing more than insignificant post solution activity (see MEPE 2106.05(g)).  
As per claim 10-20, claims 10-20 are rejected for the same reasons as claims 1-9.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 10 and 19 claim, “provide feedback to the historical information of the estimation model based on actual task based performance metrics for use in generating design patterns for future projects” is currently unclear to the examiner.  The claim claims “generate design patterns associated with a software development project based on historical information at a task level”  and “develop an estimation model based on the plurality of estimate baselines;”  However as claimed the historical information is used for the generation of the design patterns and is not part of the development/generation of the estimation model.  The estimation model is developed/generated based on the plurality of estimate baselines.  Therefor “provide feedback to the historical information of the estimation model” is unclear to the examiner and claim 1 is rejected for that reason. 
As per claim 2-9, 11-18 and 20, claims 2-9, 11-18 and 20 are rejected for the same reasons as claims 1, 10 and 19.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raffo et al. (US 7,890,924 B2) and further in view of Boyer et al. (US 10,885,440 B2).

As per claim 1, Raffo et al. teaches the invention as claimed including, “A non-transitory computer readable medium having computer-executable instructions embodied thereon, wherein, when executed by a processor, the computer-executable instructions cause the processor to:
generate design patterns associated with a software development project based on historical information at a task level;”
Raffo et al. teaches a system for providing generalized software process simulation models (GPSMs) (design patterns) utilizing generic software engineering model blocks (GSMB).  Blocks are discrete software engineering processes (tasks).  Block activities are constrained to measurement and computation of specifically chosen software engineering metric data.  A software developer can utilize combination of blocks to create multi-block generalized software process simulation models (design patterns) (column 3, lines 46-58).  GPSMs incorporate cognitive patterns by using them to define general processes that define the necessary steps or patterns called problem-solution templates for a consistent aspect or solution to a problem (column 5, lines 28).  A model and block library comprises data which describes pre-made GPSMs and GSMBs (historical) which can be retrieved (generated) and used to as model for entire software development process.  A user can store GPSMs and GSMBs that he or she created or modified in the library for future use (historical) (column 5, lines 45-51).  The library allows the project manager to pick and choose from numerous modeling components. Allowing a user to store modeling components, the system allows a user to develop and refine software development models over a period of time.  Because a stored model (historical) can be retrieved, the GPSM system allows a user to react to requirement and resource changes as they happed, to model and test development possibilities, and store any modifications to facilitate later simulations.  The model and block library can comprise one or more files which describe models and modeling blocks. (column 5, lines 53- column 6, lines 1-4).
GSMBs are created or customized by a software developer expressly for a specific GPSM.  GSMBs are created or customized by a software developer according to the developer’s particular software development practice.   GSMBs are introduced or modified to test the effects of a change in the process modeled by the GPSM (column 7, lines 14-26).  GSMB types includes, development blocks which simulate product development and inject defects, inspection and testing blocks which detect defects, rework blocks which correct and inject defects, and joint review blocks which detect and correct defects (column 7, lines 51-67).  Raffo et al. further teaches determining whether or not a new planned development activities or an existing GPSM template is modified for a particular engineering situation (column 8, lines 66 – column 9, lines 1-10).  The GSMBs are used to build the software process model based on the conceptual model built.  This can include utilizing pre-made GSMBs (tasks) which have been developed to represent particular process steps, such as development, inspection, or testing (column 9, lines 11-21).
“validate the design patterns;”
Raffo et al. teaches the newly created model is validated and verified (column 9, lines 56-62).
However Raffo et al. does not explicitly appear to teach, “decompose the design patterns into scenarios having a plurality of tasks;
survey the scenarios;
develop a plurality of estimate baselines based on past actual estimates and survey information;
develop an estimation model based on the plurality of estimate baselines; and provide feedback to the historical information of the estimation model based on actual task based performance metrics for use in generating design patterns for future projects.”
Boyer et al. teaches a process model comprised of activities for a given project including metadata associated with each activity (column 16, lines 6-14).  The system extracts, with sematic extraction, data and metadata from the process model and generates user stories (scenarios).  One or more user stories are generated for each activity (column 16, lines 24-40).  A user story may represent Artifacts include a list of developments tasks (column 16, lines 44-50).
 A scoring utility can assign scores to user stories that reflect risk levels associated with completing the activities associated with the user stories.  The accuracy of the scoring utility increases as subsequent processes are modelled (estimation model).  Feedback related to the activities is obtained.  The feedback is from both human users of the system (survey information) as well as from historical data (past actual estimates) (column 19, lines 15-29).
Human users of the system can provide this feedback and earlier (automatic) estimates for equivalent or similar activities can also comprise feedback that can inform the scoring of subsequent equivalent or similar activities (column 19, lines 30-36).  Therefore the feedback is estimate baselines based on past actual estimates (earlier automatic estimates) and survey info (user feedback) for equivalent or similar activities.
	Historical data includes historical maps (estimation models) of historical projects and resource cost-to-build information for the historical maps.  Programs match based on the search results from a search in the historical data, portions of the map to portions of similar portions of historical maps and based on this matching and other resource cost information, estimating the resource costs, including the effort needed for the current artifacts within the map (column 19, lines 37-51).
	A score is assigned to a user story (scenario) in a process and this score represents a level of anticipated risk associated with completing the activities associated with this user store within a predicted timeframe.  The one or more programs retain the score as historical data and obtain feedback including user feedback, related to the score continuously throughout the process and a subsequent process.  The one or more programs extract data and metadata from the process model of the subsequent process and generate user stores.  The one or more programs determine that the user story form the process and the user story from the subsequent process are equivalent or similar.  The (continuous ) feedback and based on the historical data of the user story (column 19, lines 52- column 20, lines 1-3).  Therefore it would have been obvious to one of ordinary skill in the art for the system to generate scores/estimates for a plurality of selected models since one will be able to select different models as taught by Ruffo et al. and Boyer et al. will allow the generation of a stories and scores (estimate) for stories for each selected model..

As per claim 2, Raffo et al. further teaches, “The non-transitory computer readable medium of claim 1, wherein the task is a software design or development task.”
GPSMs are composed of multiple reusable blocks which can be easily connected together representing relations between software development phases (Column 4, lines 35-37).  GPSMs incorporate cognitive patterns by using them to define general processes that define the necessary steps or patterns called problem-solution templates for a consistent aspect or solution to a problem (column 5, lines 28).  GSMB types includes, development blocks which simulate product development and inject defects, inspection and testing blocks which detect defects, rework blocks which correct and inject defects, and joint review blocks which detect and correct defects (column 7, lines 51-67).

As per claim 3, Raffo et al. further teaches, “The non-transitory computer readable medium of claim 2, wherein the task is associated with a category and the design pattern generated corresponds to the task category.”
GPSMs (design patterns) are composed of multiple reusable blocks which can be easily connected together representing relations between software development phases (Column 4, lines 35-37).  GPSMs incorporate cognitive patterns by using them to define general processes that define the necessary steps or patterns called problem-solution templates (category) for a consistent aspect or solution to a problem (column 5, lines 28).  A model and block library comprises data which describes pre-made GPSMs and GSMBs which can be retrieved and used to model an entire software to pick and choose from numerous modeling components. Allowing a user to store modeling components, the system allows a user to develop and refine software development models over a period of time.  The model and block library can comprise one or more files which describe models and modeling blocks. (column 5, lines 53- column 6, lines 1-4).  GSMBs are created or customized by a software developer expressly for a specific GPSM (category).  GSMBs are created or customized by a software developer according to the developer’s particular software development practice (category) (column 7, lines 14-26).  The user builds a conceptual model of a software design process by choosing GPSMs that closely models the anticipated software development process (category) for which a model is to be built.  A conceptual model is developed based on the planned development activities or an existing GPSM template (category) is modified for a particular engineering situation (column 8, lines 66 – column 9, lines 1-10).  The GSMBs are used to build the software process model based on the conceptual model built.  This can include utilizing pre-made GSMBs which have been developed to represent particular process steps, such as development, inspection, or testing (column 9, lines 11-21).

As per claim 4,  Raffo et al. further teaches, “The non-transitory computer readable medium of claim 1, wherein the design patterns generated are selected from previously stored design patterns.”
Raffo et al. teaches that a model and block library comprises data which describes pre-made GPSMs and GSMBs which can be retrieved and used to model for entire software development process.  A user can store GPSMs and GSMBs that he or she created or modified in the library for future use (column 5, lines 45-51).  The library allows the project manager to pick and choose from numerous modeling components. Allowing a user to store modeling components, the system allows a user to develop and refine software development models over a period of time.  Because a stored model can be 

As per claim 5,  Raffo et al. further teaches, “The non-transitory computer readable medium of claim 4, wherein the identification of previously stored design patterns available for selection are identified based on the activity type and task category.
GPSMs (design patterns) are composed of multiple reusable blocks (activities of different types) which can be easily connected together representing relations between software development phases (Column 4, lines 35-37).  GPSMs incorporate cognitive patterns by using them to define general processes that define the necessary steps or patterns called problem-solution templates for a consistent aspect or solution to a problem (column 5, lines 28).  A model and block library comprises data which describes pre-made GPSMs and GSMBs which can be retrieved and used to model an entire software development process.  A user can store GPSMs and GSMBs that he or she created or modified in the library for future use (column 5, lines 45-51).  The library allows the project manager to pick and choose from numerous modeling components. Allowing a user to store modeling components, the system allows a user to develop and refine software development models over a period of time.  The model and block library can comprise one or more files which describe models and modeling blocks. (column 5, lines 53- column 6, lines 1-4).  GSMBs are created or customized by a software developer expressly for a specific GPSM (category).  GSMBs are created or customized by a software developer according to the developer’s particular software development practice (category) (column 7, lines 14-26).  The user builds a conceptual model of a software design process by choosing GPSMs that closely models the anticipated software development process (category) for which a model is to be built.  A conceptual 

As per claim 6, Boyer et al. further teaches, “The non-transitory computer readable medium of claim 1, wherein the survey identifies task complexity, design hours, and/or development testing hours.
Boyer et al. teaches that the scoring utility can assign scores to user stories that reflect risk levels associated with completing the activities associated with the user stories within a predetermined time frame.  The accuracy of the scoring utility increases as subsequent processes are modeled by obtaining feedback related to the activities.  The feedback not only informs the scoring but also informs the values of the resource estimates.  Historical data includes historical maps of historical projects and resources cost-to-build information (e.g., hours spent in development, etc.) of the historical map and for historical artifacts within the historical map.  The one or more programs match, based on the search result from the search in historical data, portions of the historical maps and based on this matching and other resource cost information, estimating, the resource cost, including the effort needed for the current artifacts within the map (column 19, lines 16-51).

As per claim 7, Boyer et al. further teaches, “The non-transitory computer readable medium of claim 1, wherein the computer-executable instructions further cause the processor to override the estimate at the task level.”
Boyer et al. teaches the accuracy of the scoring utility increase as subsequent processes are modeled.  During the process the system may obtain feedback (override) related to the activities.  The 

As per claim 8, Boyer et al. further teaches, “The non-transitory computer readable medium of claim 1, wherein the estimation model output comprises a plurality of activities and associated hours and costs of each respective activity.”
	Boyer et al. teaches that the scoring utility can assign scores to user stories that reflect risk levels associated with completing the activities associated with the user stories within a predetermined time frame.  The accuracy of the scoring utility increases as subsequent processes are modeled by obtaining feedback related to the activities.  The feedback not only informs the scoring but also informs the values of the resource estimates.  Historical data includes historical maps of historical projects and resources cost-to-build information (e.g., hours spent in development, etc.) of the historical map and for historical artifacts within the historical map.  The one or more programs match, based on the search result from the search in historical data, portions of the historical maps and based on this matching and other resource cost information, estimating, the resource cost, including the effort needed for the current artifacts within the map (column 19, lines 6-51).

As per claim 9, Raffo et al. and Boyer et al. further teach, “The non-transitory computer readable medium of claim 1, wherein the computer-executable instructions further cause the processor to provide a comparable estimate having a plurality of different estimates based on different estimate models.”
Raffo et al. teaches, a system for providing generalized software process simulation models (GPSMs) utilizing generic software engineering model blocks (GSMB).  Blocks are designated to be both generic and reusable.  Blocks are configured to represent discrete software engineering processes.  Block activities are constrained to measurement and computation of specifically chosen software engineering metric data.  A software developer can utilize combination of blocks to create multi-block generalized software process simulation models (column 3, lines 46-58).  GPSMs (design patterns) are composed of multiple reusable blocks (activities of different types) which can be easily connected together representing relations between software development phases (Column 4, lines 35-37).  GPSMs incorporate cognitive patterns by using them to define general processes that define the necessary steps or patterns called problem-solution templates for a consistent aspect or solution to a problem (column 5, lines 28).  A model and block library comprises data which describes pre-made GPSMs and GSMBs which can be retrieved and used to model an entire software development process.  A user can store GPSMs and GSMBs that he or she created or modified in the library for future use (column 5, lines 45-51).  The library allows the project manager to pick and choose from numerous modeling components. Allowing a user to store modeling components, the system allows a user to develop and refine software development models over a period of time.  The model and block library can comprise one or more files which describe models and modeling blocks. (column 5, lines 53- column 6, lines 1-4).  The user builds a conceptual model of a software design process by choosing GPSMs that closely models the anticipated software development process (category) for which a model is to be built.  A conceptual model is developed based on the planned development activities or an existing GPSM template (category) is modified for a particular engineering situation (column 8, lines 66 – column 9, lines 1-10).  The GSMBs are used to build the software process model based on the conceptual model built.  This can include utilizing pre-made GSMBs (activity types) which have been developed to represent particular process steps, such as development, inspection, or testing (column 9, lines 11-21).
Boyer et al. teaches a process model comprised of activities for a given project including metadata associated with each activity (column 16, lines 6-14).  The system extracts, with sematic extraction, data and metadata from the process model and generates user stories.  One or more user stories is generated for each activity (column 16, lines 24-40).  A user story may represent one artifact of many derived from performing semantic analysis.  Artifacts include a list of developments tasks (column 16, lines 44-50).
	Boyer et al. further teaches that the scoring utility can assign scores to user stories that reflect risk levels associated with completing the activities associated with the user stories within a predetermined time frame.  The accuracy of the scoring utility increases as subsequent processes are modeled by obtaining feedback related to the activities.  The feedback not only informs the scoring but also informs the values of the resource estimates.  Historical data includes historical maps of historical projects and resources cost-to-build information (e.g., hours spent in development, etc.) of the historical map and for historical artifacts within the historical map.  The one or more programs match, based on the search result from the search in historical data, portions of the historical maps and based on this matching and other resource cost information, estimating, the resource cost, including the effort needed for the current artifacts within the map (column 19, lines 6-51).
	The examiner states that as shown above Raffo et al. teaches a system for providing generalized software process simulation models (GPSMs) utilizing generic software engineering model blocks (GSMB).  The GPSMs can be selected by a user from a library.  Boyer et al. teaches a scoring utility that can assign scores to user stories.  A user story may represent one artifact of many derived from performing semantic analysis on a model that is comprised of activities for a given project.  The artifacts include a list of development tasks.  Therefore it would have been obvious to one of ordinary skill in the art for the system to generate scores/estimates for a plurality of selected models since one will be able to select different models as taught by Ruffo et al. and Boyer et al. will allow the generation of a stories and scores (estimate) for stories for each selected model.

As per claim 10-20, claims 10-20 are rejected for the same reasons as claims 1-9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805.  The examiner can normally be reached on Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARK A GOORAY/Examiner, Art Unit 2199                                                                                                                                                                                                        
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199